Citation Nr: 1603608	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-31 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1992 and from January 2003 to July 2005.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran withdrew her request for a Board hearing in a December 2014 statement, noting that there was enough evidence in the record to decide the claim.

This claim was previously before the Board in August 2015.  The Board remanded the claim for an additional nexus opinion. 

The Board additionally notes that the Veteran withdrew claims for entitlement to total disability based on individual unemployability (TDIU) and entitlement to aid and attendance in an August 2012 statement.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2012 statement, the Veteran reported that she was receiving disability benefits from the Social Security Administration (SSA).  Although she reported receiving benefits, in part, due to her service-connected hypertension, she did not list that she was receiving benefits due to her OSA.  As such, the Board will not remand for copies of SSA records, as they have not been identified as pertinent to this claim.

In a July 2007 statement, the Veteran noted she was pending a sleep apnea test that was not given to her prior to her retirement, "and was documented on my Final Physical."

In a June 2008 statement, Veteran that she was sent for an Anemia test after "hurricane Maryland August-October 1995 and Iraqi Enduring Freedom" and was found to have anemia.   She stated that anemia is a "symptom associated with sleep apnea" and she was "misdiagnosed until her last years of service."  She stated she submitted a claim for sleep apnea in August 2005 [the Board was unable to find this claim].  She stated that sleep apnea was documented in her service records as "fatigue, stress and anemia."  She stated that when she retired in 2005 Fort Leonard Wood Medical facility documented "this" [presumably OSA] but did not have a sleep center "and recommended because it would have delayed my retirement that I get eth test done at the VA Hospital (documented in my medical records on my physical exam sent to you in August of 2005 and on September 2007).  She said the VA did not schedule her for a sleep study until two years after her retirement because there is only "one sleep center they use locally in Palm Bay, Florida" and they were "backlogged."

A June 2005 VA examination included information regarding the Veteran's claim for service connection for anemia.  She complained of symptoms of continued symptoms of fatigability and occasional headaches.  She reported that she had some light-headedness that was improving with her iron count.  Notably, the Veteran is service connected for migraines with fatigue.  The examination did not include a notation of OSA or a referral for a sleep study.

A May 2007 VA medical history includes notation of a history of sleep apnea.  The Veteran was reporting to the VA to "establish a new provider."  She was noted to have an "outside" primary care physician and "Tricare from PAFB".  The assessment said "sleep apnea???, sleep studies."  In July 2007, the Veteran reported she continued to have problems sleeping and wanted to be evaluated for sleep apnea.  An August 2007 sleep study diagnosed sleep apnea.  She was noted to snore and have snoring-related arousals during the sleep study.

A May 2009 VA medical record noted the Veteran had trouble "sleeping" at night, and only had a sleep study 2 years post retirement from service.  The note also explained that her weight and BMI were lower in service time than when she had sleep study completed-the VA noted indicated the Veteran went form 165 pounds to 220 pounds when diagnosed with OSA. 

In June 2010, the Veteran was provided with a VA respiratory examination.  The Veteran reported "awakening and not feeling rested, feeling tired all the time, and falling asleep at work."  The examination report was not worded in such a way that it was understood that the reported symptoms were current or were present in service; however, later the examiner noted that the Veteran retired from service on January 1, 2006, and that she reported that her sleep apnea affected her work by causing her to fall asleep at work.  As such, the Board assumes the reported symptoms occurred during service.  The examiner provided an opinion that the Veteran's hypertension did not cause or aggravate her OSA, and that hypertension was not a risk factor for the development of OSA.

An October 2015 VA examination provided a detailed negative nexus opinion and rationale regarding the Veteran's secondary service connection claim.  Regarding direct service connection, the examiner again provided a negative nexus opinion.  He noted the Veteran's lay statement that she had trouble sleeping in service, but that "trouble sleeping" is not synonymous with obstructive sleep apnea.  The examiner also noted that the Veteran's service treatment records were silent of r a diagnosis of or treatment for OSA during active service.  Her records also did not demonstrate that she complained of symptoms consistent with OSA, including that during an annual examination in January 2003, she specifically denied "frequent trouble sleeping."  The examiner noted that OSA is "a stand-alone entity, neither due to nor aggravated by occasional 'trouble sleeping' during active service."  

The Board feels that an additional VA direct service connection medical opinion and rationale are needed.  Although both the 2010 and 2015 examiner's noted the Veteran's 2005 report of trouble sleeping, neither addressed her other contention: that the fatigue attributed to her anemia was a sign of OSA, her falling asleep at work (presumably in service, although the 2010 examination report is unclear), and her initial statement to VA in May 2007 that she had a history of OSA.  As such, the Veteran should be afforded an additional examination on remand.

Regarding the records contained in the claims file, the Board notes that the Veteran's service treatment records include an April 2005 retirement examination and report of medical history.  However, the examination section is mostly negative.  As the Veteran has stated that she was told in service that she needed a sleep study, and she has stated that some of her records are missing, the Board will direct the AOJ to make an additional attempt to obtain any service records from 2005. 

Additionally, the Board notes that there are no treatment records for the Veteran between her separation from service in 2005 and May 2007, despite the Veteran having several disabilities.  On remand, the AOJ should attempt to obtain any VA or non-VA treatment records for the Veteran for this period since she reported in May 2007 that she had a history of sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide information and releases for any medical treatment she received for her OSA prior to May 2007.  Specifically, a May 2007 VA record noted she had an "outside PCP."

2.  Obtain any 2005 service records not currently contained in the record, to include any completed retirement examinations.

3.  Obtain any VA treatment records prior to May 2007.

4.  Thereafter, schedule the Veteran for a VA examination.  The examiner must review the claims folder and note such review in the report.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service. 

In providing this opinion, the examiner must consider the Veteran's lay statements regarding her history of sleep apnea symptoms, even if such symptoms are not documented in her service treatment records.  The record contains her report of a history of sleep apnea in May 2007, complaints of daytime fatigue during service (including falling asleep on the job), a retirement history of sometimes having trouble sleeping, and a statement that she was referred for a sleep study long before one could be provided to her due to a "backlog" at the sleep study facility.

5.  Finally, readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






